Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 6/2/2022, and is a Final Office Action. Claims 1-23 are pending in the application. 


Allowable Subject Matter
Claims 7, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining, based on at least one of the first information or the second information, an event associated with the user stopping consumption of the first content item being presented/determining, based on a time associated with the event and a timestamp associated with the second information, that the event was not controllable by the user/based on the determining that the event was not controllable by the user, causing a second portion of the first content item to be presented. Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm – i.e. advertising/marketing activities or behaviors, business relations/sales activities: “Many entities advertise goods and/or services using commercials on television, webpages, and/or via other media. Advertisers may prefer to target advertisements based on whether a consumer is likely to be interested in their goods and/or services. However, conventional methods of determining targeting information can be unreliable and inaccurate. There is an ever-present need for more reliable and accurate ways to target advertisements and other content to specific consumers and consumer demographic groups. “, “Various features described herein may provide targeting information for advertisements and other content. Various features may further provide techniques for re-engaging a user if the user stops viewing or otherwise consuming content. For example, content management functionalities may be implemented to maintain a user's interest. “ 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional limitations of a computing device/sensor(s)/data gathering (receiving, via one or more sensors, and while a first portion of a first content item is presented, first information associated with physical motion of the user and second information associated with an environment of the user). The computing device/display device and the sensor(s) represent generic computing elements. Data gathering via sensor(s) – i.e. receiving physical motion/environment data via sensor(s)- represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements of a computing device/display device/sensor(s) represent generic computing elements that perform the respective claimed limitations; they are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea.  Gathering data via sensor(s) represents insignificant extra-solution activity; it represents a well-known and commonly means of gathering data – i.e. physical motion/environmental data, as is known to one of ordinary skill in the art at the effective filing date of the invention. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 9, 16 are directed towards a system and computer readable medium that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1.  The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.
 Remaining dependent claims 2-6, 8, 10-15, 17-22 further include the additional limitations of data gathering (location of the user that is reflected by a received signal strength indication for a device associated with the user, the second information indicates that one or both of a security sensor or a doorbell has been activated), a user device, a home security system sensor. The user device and the home security system sensor represent generic computing elements. Data gathering (location of the user that is reflected by a received signal strength indication for a device associated with the user) represents insignificant extra-solution activity. Data gathering (the second information indicates that one or both of a security sensor or a doorbell has been activated) represents insignificant extra-solution activity. The additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. The dependent claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-23.

Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					Claim 1 does not recite an abstract idea. claim 1 does not recite a commercial or legal interaction
					Neither receiving nor processing information is limited to commercial activity at all. Simply presenting content on a display device is also not necessarily a commercial interaction, since a commercial interaction requires some kind of commercial exchange, which is not recited in the present claim.
					An assertion that since it is possible that a content item can be an advertisement, the entire claim recites advertising, is too broad.
	Claim 1 does recite an abstract idea, as noted in the previous Office Action as well as the current Office Action (see above). Even though the claim does not recite explicitly a commercial exchange, it does recite the abstract idea of causing targeted content to be presented based on determined event criteria, which represents a business practice/goal, as well as a method of organizing human activity.  Applicant’s Specification provides further context to the claimed invention as pertaining to the advertising/marketing activities/behaviors realm, which represents a commercial interaction, which has been identified as an abstract idea by the 2019 PEG and represents a method of organizing human activity – as further detailed in the Office Action above and reproduced below. As noted in the Office Action above, Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining, based on at least one of the first information or the second information, an event associated with the user stopping consumption of the first content item being presented/determining, based on a time associated with the event and a timestamp associated with the second information, that the event was not controllable by the user/based on the determining that the event was not controllable by the user, causing a second portion of the first content item to be presented. Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm – i.e. advertising/marketing activities or behaviors, business relations/sales activities: “Many entities advertise goods and/or services using commercials on television, webpages, and/or via other media. Advertisers may prefer to target advertisements based on whether a consumer is likely to be interested in their goods and/or services. However, conventional methods of determining targeting information can be unreliable and inaccurate. There is an ever-present need for more reliable and accurate ways to target advertisements and other content to specific consumers and consumer demographic groups. “, “Various features described herein may provide targeting information for advertisements and other content. Various features may further provide techniques for re-engaging a user if the user stops viewing or otherwise consuming content. For example, content management functionalities may be implemented to maintain a user's interest. “  gathering. The additional elements of Claim 1 do not, alone or in combination, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application – as noted in the Office Action above.

					claim 1 does not recite a mental process
 	Examiner agrees. Amended claim 1 does not recite a mental process.

					claim 1 integrates any alleged abstract idea into a practical application.
	Examiner respectfully disagrees. This judicial exception is not integrated into a practical application.  Claim 1 includes the additional limitations of a computing device/sensor(s)/data gathering (receiving, via one or more sensors, and while a first portion of a first content item is presented, first information associated with physical motion of the user and second information associated with an environment of the user). The computing device/display device and the sensor(s) represent generic computing elements. Data gathering via sensor(s) – i.e. receiving physical motion/environment data via sensor(s)- represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.

					claim 1 is similar to USPTO Example 37, and thus is directed towards patent-eligible subject matter
					claim 1 as a whole integrates the alleged abstract idea into a practical application; the additional elements recite a specific manner to automatically present content items to the user and result in an improved display device of a computing device – a display device is improved if it presents more useful content items to the user.
					claim 1 uses the computing elements to make a particular improvement to display particular content items, via a display device, that may be of more interest to the user.
	Claim 1 and Example 37, Claim 1 have different fact patterns and therefore the two are not analogous.   In Example 37, Claim 1, it was deemed that the claim as a whole integrates the abstract concept – i.e. mental concept- into a practical application. The additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim was deemed eligible. Contrary to Example 37, Claim 1, the claimed invention’s claim 1 does not include additional elements that, in combination , recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. The additional elements of Claim 1 do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself – see Office Action above for the detailed, reasoned 35 USC 101 analysis. Selecting and presenting targeted content that may be of more interest to a user represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

					Step 2B: additional elements of claim 1 add significantly more than any alleged abstract idea
	Examiner respectfully disagrees. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements of a computing device/display device/sensor(s) represent generic computing elements that perform the respective claimed limitations; they are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea.  Gathering data via sensor(s) represents insignificant extra-solution activity; it represents a well-known and commonly means of gathering data – i.e. physical motion/environmental data, as is known to one of ordinary skill in the art at the effective filing date of the invention. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  

					Action fails to provide a proper analysis of the claims, as a whole, allegedly directed to an abstract idea, and fails to address why the combination of all the steps as presented is not more than the alleged abstract idea.	
	Examiner notes that the has, in the previous as well as current Office Action, provided a reasoned and detailed 35 USC 101 analysis that clearly identifies the abstract ideas recited by the claimed limitations, identifies the additional elements present in the claims, and reasons why the additional elements, alone or in combination, do not integrate the judicial exception into a practical application or represent significantly more than the abstract idea itself.

					Office fails to establish that the particular way to use the second information and the timestamp is well-understood, routine, or conventional.
	The specific claimed limitations of claim 1 that recite the second information and the timestamp recite the abstract idea, as noted in the Office Action above; these recitations have not been considered as additional elements by the Examiner.


					Claim 3: is similar to USPTO Example 37, Claim 1.
					Claim 3 as a whole further integrates the features of claim 1 into a practical application because it recites a specific manner to automatically cause content items to be presented via a display device, and results in an improved display device.
	Claim 3 and Example 37, Claim 1 have different fact patterns and therefore the two are not analogous.   In Example 37, Claim 1, it was deemed that the claim as a whole integrates the abstract concept – i.e. mental concept- into a practical application. The additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim was deemed eligible. Contrary to Example 37, Claim 1, the claimed invention’s claim 3 does not include any additional elements. It does not include any additional elements that, in combination, recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Claim 3 further narrows the abstract idea of Claim 1.

					Claim 7 should be allowable; claim 7 overcomes the 101 rejection. Claim 23 should be allowable; claim 23 overcomes the 101 rejection
	Examiner agrees. Amended claim 7 and new claim 23, are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
6/8/2022